[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-14625                ELEVENTH CIRCUIT
                                                             MARCH 19, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                    D. C. Docket No. 06-01268-CV-AR-S

REGINA GRESHAM,


                                                            Plaintiff-Appellant,

                                   versus

CITY OF FLORENCE, ALABAMA,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (March 19, 2009)

Before TJOFLAT, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

     Regina Gresham (“Gresham”) appeals the district court’s grant of summary
judgment in favor of the City of Florence, Alabama (“the City”), in her

employment discrimination suit under Title VII, 42 U.S.C. §§ 2000e-2(a) and

2000e-3(a), and the Equal Pay Act, 29 U.S.C. § 206(d), in which she claimed

illegal demotion and disparate pay based on her gender and retaliation. On appeal,

Gresham contends that: (1) she established a prima facie case of gender

discrimination under Title VII and presented sufficient evidence that the City’s

proffered reasons for her demotion were pretextual; (2) she established a prima

facie case of retaliation under Title VII because she suffered adverse actions as a

result of engaging in statutorily protected expression; and (3) she established a

prima facie case under the Equal Pay Act because she identified similarly situated

male comparators who received higher pay than she did. Gresham’s arguments do

not persuade. Accordingly, we AFFIRM.

                               I. BACKGROUND

      On 29 June 2006, Gresham, a white female, filed a complaint against her

employer, the City, and alleged gender discrimination and retaliation under Title

VII, 42 U.S.C. §§ 2000e-2(a) and 2000e-3(a), and gender discrimination in

compensation under the Equal Pay Act, 29 U.S.C. § 206(d). R1-1. Gresham began

her employment with the City in 1985. Id. at 3. At the time of her initial

employment, Jimmy Stanfield (“Stanfield”), a male, was the director of the



                                           2
Department of Parks and Recreation. Gresham replaced Stanfield as director in

mid-February 2002. R2-29, Exh. A at 26, 66. At the time of Gresham’s

promotion, Nick Jordan was the City’s mayor. Id. at 85. Bobby Irons (“Irons”)

later became mayor in October 2004. R2-29, Exh. C at 8. In February 2005, Irons

recommended that Gresham be demoted to the position of Maintenance

Supervisor. R1-1 at 3. Gresham exercised her right to a hearing on the matter.

Richard Meadows (“Meadows”), an Alabama attorney hired by the City for the

occasion, presided. Meadows ultimately concluded that “the greater weight of

credible evidence supported the demotion,” and Gresham was duly demoted. R2-

26, Exh. G at 3.

       Gresham filed a complaint with the district court and alleged that the City

violated her rights by demoting her and subjecting her to other disparate treatment

based on gender.1 R1-1 at 9. In addition, Gresham claimed that the City retaliated

against her for engaging in statutorily protected activity and paid similarly situated

male employees more than it paid her. Id. at 10-13. The City promptly filed an

answer to the complaint and denied all of Gresham’s allegations. R1-3.

       After discovery, the City filed a motion for summary judgment. R1-24. In


       1
        Gresham attached to her complaint a copy of her discrimination charge filed with the
United States Equal Employment Opportunity Commission (“EEOC”). R1-1, Exh. A.
According to the attached copy of the EEOC determination, the EEOC could not conclude that
Gresham had established a violation of the applicable statutes. Id., Exh. B.

                                              3
support of its motion, the City submitted, among other things, excerpts from

Gresham’s deposition, the declarations of several City employees, the declaration

of Meadows, correspondence between Gresham and the City, the City’s salary

schedule, and a list of department heads and salary grades. R2-26, Exhs. A-G, I-K.

      According to the declaration of Sandra Sockwell (“Sockwell”), the City’s

director of personnel, the City implemented a salary plan, developed by Auburn

University, for all employees in 1986. Id., Exh. B at 2. Under the plan, each

position received a salary grade based upon “factors including job duties,

responsibilities, and educational requirements,” but not including gender. Id.

Each salary grade included five levels, or steps, of annual salary increases, and an

employee new to the salary grade would usually start at Step 1. Id. at 3. The plan

for supervisors and managers (“SAM plan”) assigned a salary grade of VII to the

head of the parks and recreation department. Id. at 2-3. Gresham’s predecessor,

Stanfield, retired at a salary grade of VII, Step 5. Id. at 3. In 2002, Mayor Jordan

promoted Gresham to department head, with a SAM salary grade of VII, Step 1.

Id. at 3-4. Gresham received step increases in 2002, 2003, and reached Step 4 in

August 2004. Id. at 4. In February 2005, Gresham was demoted to maintenance

supervisor, at a non-management salary grade of X. Id. In June 2005, the City

hired Tina Kitchens (“Kitchens”), a female, as the new head of the parks and



                                          4
recreation department, with a SAM salary grade of VII, Step 1. Id. According to

Sockwell, each department head performed “unique duties,” oversaw a different

number of employees, and had “different responsibilities.” Id. at 4-5. The police

department had more than 100 full-time employees, and several department heads

required specialized education or experience. Id. at 5. A sampling of the City’s

department heads and salary grades showed, for example, that the head of the legal

department and the utilities general manager had salary grades of XIII, the head of

the gas department and the mayor had salary grades of XI, the treasurer had a

salary grade of IX, the fire and police chiefs had salary grades of VIII, and the head

of the parks and recreation department and the personnel director had salary grades

of VII. R2-26, Exh. I.

      Irons provided the following narrative in his declaration. Id., Exh. D. Irons

took office in October 2004 and immediately reviewed the performances of all

department heads, who, in accordance with City policy, served at the mayor’s

discretion. Id. at 1-2. He observed Gresham’s performance, received complaints

about her, and decided to recommend demoting her to maintenance supervisor. Id.

at 2. He concluded that Gresham had ongoing performance problems after

reviewing a memorandum from the previous mayor addressing some of the same

issues, and he believed that Gresham was not doing an adequate job and would not



                                          5
improve.2 Id.

       Irons related that a City employee who is demoted has a right to a due-

process hearing before the demotion takes effect. Id. at 3. Although the mayor is

usually the final decisionmaker, in this case the City hired Richard Meadows to

conduct Gresham’s hearing. Id. The City gave Meadows complete autonomy and

agreed to follow his ruling, even if that resulted in Gresham retaining her position

as department head. Id. at 3-4. After Gresham was demoted, Irons appointed Fed

Boughner (“Boughner”) as acting department head, and then hired Kitchens as the

permanent department head. Id. at 4.

       Addressing Gresham’s allegations that he treated other managers

differently,3 Irons stated that he did not recommend disciplinary action against



       2
          Irons provided Gresham with a detailed listing of his reasons for recommending her
demotion in an 8 February 2005 memorandum. His stated rationale for the demotion was as
follows: (1) continuous written complaints from parents indicating that youth athletic programs
had deteriorated and were not well-managed; (2) verbal citizen complaints and Irons’s personal
observations that the park facilities had deteriorated and were poorly maintained; (3) numerous
complaints over two and a half years about Gresham’s “unwillingness to communicate and work
with citizens and with certain local organizations involved in the youth sports programs”;
(4) “widespread complaints from the employees” and low morale of the parks and recreation
department; (5) a grievance by Gresham’s secretary indicating that she was performing high-
level financial and budgetary duties and drafting memoranda for Gresham, which Irons stated
should be handled by Gresham or her superintendents; (6) failure to discuss issues with Irons
before presenting them to the City Council; and (7) a nearly two-month delay in issuing a written
report of an incident in which a City employee fired a pistol while on duty at a City park, after
Sockwell repeatedly asked for the report and further documentation. Id., Exh. E at 1-4.
       3
         In her complaint, Gresham alleged that male department heads with the City engaged in
“far worse behavior” but were not demoted. R1-1 at 5.

                                                6
Police Chief Rick Singleton because Singleton took immediate action to terminate

two officers once he learned of their misconduct, although both officers resigned

before they could be terminated. Id. at 4-5. According to Irons, Mike Doyle, head

of the water department, was not disciplined because he did not violate any City

policy and performed his job well. Id. at 5. Irons conceded that an audit showed

that Roger Lovelace, head of the gas department, may have mismanaged the

department’s finances before Irons took office. Id. As a result, Irons terminated

Lovelace, but agreed that he could work for six months in a non-supervisory role in

exchange for Lovelace’s agreement not to sue the City or request a hearing. Id. at

5-6. Finally, after learning that Jimmy Glass, head of the street department, “had

made an inappropriate age related comment to an employee,” Irons recommended

that Glass be demoted to a non-supervisory job, which Glass accepted. Id. at 6.

Irons also conceded in a later deposition that Boughner was not disciplined

although a maintenance building had caught fire during his tenure as acting head of

the parks and recreation department. R2-29, Exh. C at 48-49. Irons emphasized

that did not ask employees to make Gresham’s job harder, and that he did not

recommend a demotion for Gresham because of her gender. R2-26, Exh. D at 6.

      According to Boughner’s declaration, he became the acting director of the

parks and recreation department when Gresham was demoted, but after Kitchens



                                          7
was hired, he returned to his position as superintendent, in which he supervised

Gresham. Id., Exh. J at 1-2. Boughner stated that he did not discipline or

reprimand Gresham in any way, and did not tell her to perform any duties that were

outside of her job description or that she could not handle. Id. at 2. He never told

any other employees to make Gresham’s job more difficult and never asked

Gresham to do anything that would cause embarrassment or humiliation. Id.

Because Gresham had taken many absences since her demotion, all of which were

allowed under City policy, Boughner wrote Gresham a memorandum outlining the

procedures to use when requesting leave so that the department could make

appropriate arrangements (“the attendance memorandum”). Id. at 2-3; see id., Exh.

L. According to Boughner, the memorandum was not a reprimand. Id., exh. J at 3.

The attendance memorandum simply listed the procedures for requesting leave –

specifically, calling Boughner in the morning of the day Gresham needed to be

absent, and then contacting “Tina” or “Gail” to request time off. Id., Exh. L. The

attendance memorandum was accompanied by a copy of Gresham’s attendance

record. Id.

      In her deposition testimony, Gresham stated that she was discriminated

against because she ran one of the larger departments but had a lower pay grade

than male department heads whose departments were of similar size, such as



                                          8
Lovelace and Doyle. Id., Exh. A at 42-43. As head of the parks and recreation

department, her salary was $54,910.66. Id. at 51. Gresham conceded that she did

not know whether the pay scale was based on gender and she admitted that she did

not have any facts to show that Stanfield, in particular, made more money than she

did based on gender. Id. at 77.

      Gresham further testified in her deposition that, at her due process hearing,

she was represented by counsel, who had the opportunity to question witnesses and

present her position. Id. at 78-81. Although Gresham had no personal knowledge

that Doyle was involved in an inappropriate workplace relationship, she

nonetheless asserted that there was misconduct by Doyle, Lovelace, and other

department heads – none of whom were demoted – and any misconduct by her or

her department was minor in comparison. Id. at 137-40. Gresham claimed that

Police Chief Singleton and others had internal problems that were worse than hers,

but they were given the opportunity to address them, and she was not. Id. at

260-62.

      Regarding her retaliation claim, Gresham stated that the attendance

memorandum issued by Boughner was retaliatory because (1) she had had a “near

perfect record” before taking medical leave, (2) she was the only one who received

the memorandum, (3) the City may have been building a file against her, and (4) it



                                          9
caused her stress to have an unfounded document in her file. Id. at 159-60, 174-76.

Gresham also claimed that her post-demotion work assignments were retaliatory in

nature. Id. at 159, 191-196. Gresham stated that she was never reprimanded in her

new job because she did not have any responsibilities, which, in turn, caused

resentment from other workers who wanted her position. Id. at 183, 187, 193,

202-03. According to Gresham, Boughner retaliated against her by asking her to

mow grass in a high-visibility area, knowing that such work would be

embarrassing for her as a former department head. Id. at 191-95. She did not

actually mow the grass in a high-visibility area, but merely being asked to do so

was embarrassing, and she believed Irons told Boughner to try to get her to resign.

Id. at 196-97. Finally, Gresham acknowledged that Irons assigned her to the new

position before she filed her EEOC charge. Id. at 204.

      Regarding her claim of disparate pay, Gresham acknowledged at her

deposition that the departments had “different responsibilities, different numbers of

employees to supervise, [and] different job duties.” Id. at 229. Although several

male department heads were paid less than she was, she nevertheless claimed that

she should have had a salary grade of VIII like the fire and police chiefs because

her job was as just as important. Id. at 232, 235. Gresham stated that Irons hired a

female replacement for her – Kitchens – only to prevent a lawsuit. Id. at 244-47.



                                         10
      In response to the motion for summary judgment, Gresham submitted, inter

alia, transcripts from her deposition, her due process hearing, and Irons’s

deposition. R2-29, Exhs. A-C. In her deposition, Gresham testified that, after her

demotion, Rory Hunt told her that Irons had questioned him because Irons had

heard from Ray Jordan, a park ranger, that Gresham had recommended that the

maintenance employees file a class action lawsuit against the City for placing her

in a position for which they were qualified and she was not. Id., Exh. A at 208-09.

Gresham conceded telling the employees that they should file a lawsuit and went

on to state that the park rangers used to tell her that Ray Jordan, also a park ranger,

would brag to them that Irons was him asking questions about Gresham. Id. at

209-10, 308.

      Gresham also attempted to rebut the Irons’s contention that she failed to

discuss issues with him before presenting them to the City Council. According to

the transcript from the due process hearing, Irons stated that Gresham had appeared

at a City Council meeting with a high school student who wanted to build a

playground at one of the parks, but Gresham had not cleared the project through

him first. Id., Exh. B at 94-95. The mayor acknowledged that Gresham may have

mentioned the project “just casually in earlier conversation.” Id. at 97. Gresham

stated that she had mentioned the playground project to the mayor and that the



                                           11
student was an honor student who wanted to attend a “work session” and report on

his project “for informational purposes only.” Id. at 197-98. Gresham claimed that

the whole incident was “blown out of proportion.” Id. at 197.

      The case was sent to a magistrate judge who issued a report and

recommendation. R1-31. Regarding Gresham’s Title VII claim of gender

discrimination based on her demotion, the magistrate judge found that it was

undisputed that Gresham was a member of a protected class, was qualified for the

position of head of the parks and recreation department, and suffered an adverse

employment action. Id. at 25. The magistrate judge concluded, however, that

Gresham did not establish a prima facie case of discrimination because she did not

show that (1) she was replaced by someone outside the protected class, or (2) male

department heads engaged in substantially similar conduct and were not demoted.

Id. at 25-27, 30. The magistrate judge distinguished Gresham’s conduct from that

of Doyle, Lovelace, Singleton, and Boughner, and found that there was no

indication that the City considered Gresham’s conduct to be similar to that of the

others. Id. at 27-30. In addition, the magistrate judge found no evidence to

suggest that the mayor considered Gresham’s conduct less serious, and even if the

mayor was wrong in his assessment, there was no evidence that his decision was

motivated by discrimination. Id. at 28. The magistrate judge also noted that male



                                         12
department heads and employees had been disciplined. Id. at 28-30. He concluded

that Gresham had not shown that the male department heads had engaged in

“nearly identical” conduct. Id. at 29.

      Moreover, the magistrate judge also found that, even if Gresham established

a prima facie case of discrimination, she did not present evidence of pretext. Id. at

30-34. In particular, the magistrate judge found that, although Gresham challenged

the mayor’s conclusions about her performance, there was no evidence to suggest

that the mayor was actually motivated by gender discrimination and no evidence

that Meadows, an independent hearing officer, followed a discriminatory

recommendation of the mayor. Id. at 32, 34.

      With regard to Gresham’s retaliation claim, the magistrate judge concluded

that her demotion “preceded any alleged protected expression” because Gresham

did not indicate that she would assert a discrimination claim in her request for a

due process hearing or at the hearing. Id. at 35. He found that Gresham was

unable to show any “materially adverse conditions of employment” that occurred

after her 11 July 2005 EEOC complaint. Id. at 36-37. In particular, the magistrate

stated that: (1) the duties and conditions of her maintenance supervisor position

were in place before she filed the EEOC charge; and (2) the only actions that could

have been retaliatory after that time were the mayor’s questioning of other



                                          13
employees and the attendance memorandum, and the circumstances of these

actions did not create an inference of retaliation. Id.

      Finally, with regard to Gresham’s Equal Pay Act claim, the magistrate judge

found that Gresham had “failed to prove that similarly situated comparators outside

the protected class received higher compensation than she did.” Id. at 38. The

magistrate judge determined that: (1) Gresham and her predecessor had the same

job classification and salary range, and both received step increases on schedule;

and (2) no evidence suggested that the classification of the parks department was

gender-based. Id. at 37. Gresham objected to the report and recommendation but

the district court adopted the magistrate judge’s findings and recommendation,

granted summary judgment for the City, and dismissed Gresham’s complaint with

prejudice. R1-36.

                                  II. DISCUSSION

      We review de novo the district court’s grant of summary judgment,

“view[ing] all evidence and factual inferences reasonably drawn from the evidence

in the light most favorable to the non-moving party.” Burton v. Tampa Hous.

Auth., 271 F.3d 1274, 1276-77 (11th Cir. 2001). “[S]ummary judgment is proper

if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show there is no genuine issue as to any



                                           14
material fact and that the moving party is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986)

(quotation marks omitted).

A. Title VII Gender Discrimination

      Gresham argues that the City’s male department heads had more serious

problems in their departments than she did, but were not demoted. She further

argues that the City’s proffered reason for her demotion, a combination of

complaints, was pretextual.

      Title VII prohibits employers from engaging in practices that discriminate

on the basis of gender. 42 U.S.C. § 2000e-2(a). Absent direct evidence of an

employer’s discriminatory motive, a plaintiff may establish her case through

circumstantial evidence, using the burden-shifting framework established by the

Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct.

1817 (1973). See Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087 (11th Cir.

2004). Under this framework, the plaintiff may establish a prima facie case of

gender discrimination by showing that she “was a qualified member of a protected

class and was subjected to an adverse employment action in contrast with similarly

situated employees outside the protected class.” Id. In Holifield v. Reno, we

recognized that “[i]f a plaintiff fails to show the existence of a similarly situated



                                           15
employee, summary judgment is appropriate where no other evidence of

discrimination is present.” 115 F.3d 1555, 1562 (11th Cir. 1997) (per curiam).

      Once the employee establishes a prima facie case of discrimination, the

burden shifts to the employer to articulate a legitimate, non-discriminatory reason

for its treatment of the employee. Chapman v. AI Transport, 229 F.3d 1012, 1024

(11th Cir. 2000). If the employer articulates such a reason, the burden shifts to the

employee to “proffer sufficient evidence to create a genuine issue of material fact

regarding whether each of the defendant employer’s articulated reasons is

pretextual.” Id. at 1024-25. “A reason is not pretext for discrimination unless it is

shown both that the reason was false, and that discrimination was the real reason.”

Brooks v. County Comm’n of Jefferson County, Ala., 446 F.3d 1160, 1163 (11th

Cir. 2006) (quotation marks and citation omitted). The plaintiff can meet her

burden “either directly by persuading the court that a discriminatory reason more

likely motivated the employer or indirectly by showing that the employer’s

proffered explanation is unworthy of credence.” Id. (quotation marks and citation

omitted). To discredit the employer’s explanation, the “plaintiff must demonstrate

such weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions

in the employer’s proffered legitimate reasons for its action that a reasonable

factfinder could find all of those reasons unworthy of credence.” Watkins v.



                                          16
Sverdrup Tech., Inc., 153 F.3d 1308, 1314 (11th Cir. 1998) (quotation marks,

citation, and alteration omitted).

      Upon review of the record and the briefs of the parties, and assuming

without deciding that Gresham established a prima facie case, we conclude that

Gresham has not shown that all of the City’s stated reasons for her demotion were

so weak or contradictory that a reasonable factfinder could find all of them

unworthy of credence. In addition, she has not pointed to sufficient evidence that

would tend to show that discrimination was the real reason for her demotion.

Accordingly, we conclude that Gresham failed to establish that the City’s stated

reasons were pretextual.

B. Retaliation

      Gresham argues that her first act protected under Title VII was a demand

letter to the City stating that she was making a charge of discrimination. She also

argues that the conditions of her new job after her demotion were adverse actions

that were retaliatory in nature.

      To establish a prima facie case of retaliation under Title VII, a plaintiff must

show that “(1) she engaged in an activity protected under Title VII; (2) she suffered

an adverse employment action; and (3) there was a causal connection between the

protected activity and the adverse employment action.” Crawford v. Carroll, 529



                                          17
F.3d 961, 970 (11th Cir. 2008). As to the first prong, statutorily protected

expression includes internal complaints of discrimination to supervisors and

complaints lodged with the EEOC. 42 U.S.C. § 2000e-3(a); Pipkins v. City of

Temple Terrace, Fla., 267 F.3d 1197, 1201 (11th Cir. 2001). As to the second

prong, “a plaintiff must show that a reasonable employee would have found the

challenged action materially adverse.” Burlington Northern and Santa Fe Ry. Co.

v. White, 548 U.S. 53, 68, 126 S. Ct. 2405, 2415 (2006). To establish the third

prong, a causal connection, a plaintiff must show that “the decision-makers were

aware of the protected conduct, and that the protected activity and the adverse

action were not wholly unrelated.” McCann v. Tillman, 526 F.3d 1370, 1376 (11th

Cir.) (quotation marks, citation and alterations omitted), cert. denied, 129 S. Ct.

404 (2008).

       Our review of the record reveals no evidence that the conditions of

Gresham’s new job were either materially adverse actions or that they resulted

from her demand letter. Accordingly, she has not established a prima facie case of

retaliation.

C. Equal Pay Act

       Gresham contends that other City department heads are valid comparators.

She argues that out of the City’s twenty-three department heads in 2005, only four



                                          18
were women, and all of the women had salaries in the lower half of the pay scale.

      The Equal Pay Act prohibits sex-based discrimination in compensation and

provides:

      No employer having employees subject to any provisions of this
      section shall discriminate, within any establishment in which such
      employees are employed, between employees on the basis of sex by
      paying wages to employees in such establishment at a rate less than
      the rate at which he pays wages to employees of the opposite sex in
      such establishment for equal work on jobs the performance of which
      requires equal skill, effort, and responsibility, and which are
      performed under similar working conditions, except where such
      payment is made pursuant to (i) a seniority system; (ii) a merit system;
      (iii) a system which measures earnings by quantity or quality of
      production; or (iv) a differential based on any other factor other than
      sex: Provided, That an employer who is paying a wage rate
      differential in violation of this subsection shall not, in order to comply
      with the provisions of this subsection, reduce the wage rate of any
      employee.

29 U.S.C. § 206(d)(1).

In evaluating a claim under the Equal Pay Act,

      [o]nly the skills and qualifications actually needed to perform the jobs
      are considered. Comparators’ prior experience is not relevant to the
      substantially similar inquiry. The examination also rests on primary,
      as opposed to incidental or insubstantial job duties. Job titles are a
      factor for consideration, but are not dispositive. The plaintiff need not
      prove that her job and those of the comparators are identical; the test
      is one of substantiality, not entirety. Nonetheless, in EPA cases the
      standard for determining whether jobs are equal in terms of skill,
      effort, and responsibility is high.

Mulhall v. Advance Sec., Inc., 19 F.3d 586, 592 (11th Cir. 1994) (quotations



                                          19
marks, alteration, and citations omitted).

      In this case, Gresham has presented insufficient evidence to show that the

City’s higher-paid department heads were valid comparators. Moreover, the record

shows that the City’s pay scale was determined based on factors other than gender.

Accordingly, Gresham has failed to establish a prima facie case under the Equal

Pay Act.

                                III. CONCLUSION

      Gresham appeals the district court’s grant of summary judgment in favor of

the City. After careful consideration of the record and the parties’ briefs, we

conclude that Gresham did not meet her burden of establishing a prima facie case

of retaliation under Title VII or of establishing a prima facie case under the Equal

Pay Act. As regards gender discrimination claim, we find that Gresham failed to

establish that the City’s stated reasons for her demotion were pretextual.

Accordingly, we AFFIRM.




                                             20